Black, J.
(concurring). Having written all presently identified paragraphs for the Court, only to meet with familiar cant as part of the Court accepted some only of those paragraphs and part of the Court accepted the remainder only of such paragraphs, my originally prepared opinion has been withdrawn to avoid repetitious pagination of the 376th Michigan Report.
I concur with all five paragraphs of the opinion which carries Justice O’Hara’s flag at high mast and with the concluding five paragraphs of the opinion which carries Justice Souris’ name on the port bow. That means my vote is cast to affirm the circuit court’s judgment of March 27, 1963, without an award of costs.
Having suggested such action in the first place, I shall support entry of the order Justice Souris has drafted and proposes for entry. Such proposed order appears at conclusion of his opinion.
Adams, J., concurred with Black, J.